Title: From George Washington to the Board of War, 6 December 1779
From: Washington, George
To: Board of War


        
          Gentn
          Head Quarters Morris Town Decr 6th 1779
        
        I have been honoured with your letter of the 30th Ulto & with Mr Stodderts of the 1st Instant. The request contained in the former has been complied with by a publication in orders. And as it respects Leather & Shoes—I will take the liberty to add—that I think it may not be amiss for the Board to enjoin it on the part of the Commissaries of Hides and other contractors for Shoes—to pay particular attention to the quality and to the making of them. It is found that great abuses both with respect to the Public and the Soldiery have been practised in many cases and especially in the latter instance, by putting in small scraps and parings of Leather and giving the Shoes the appearance of strength and substance—while the Soals were worth nothing and would not last more than a day or two’s march. I cannot fix the particular quarters from which those Shoes came

or I would—but unless the point is attended to—the abuse will probably continue.
        In my Letter of the 1st of Octor I transmitted the Board a List of all resignations which had come to my knowledge between that period—and the time of making the several arrangements—and I now forward such as have happened since with my privity. There may be others but I am inclined to think—they cannot be ascertained by the Genls Commanding Divisions—as they undergo frequent changes & as none of them to my knowledge grant discharges without special authority given for the purposes, and when their remote situations require that they should have such a power. In these cases when they have been reported—they have been entered. After the Act of the 28th of June—and when it was Published in orders—I directed the Commanding Officers to be as precise as possible in their reports of vacancies to their States to prevent mistakes—and if they in their communications to the Board, were to be exact in mentioning the time when they happened and the causes—they would be pretty well understood. I will call upon the commanding Officers of Brigades to make a report of all vacancies—that have taken place since the arrangements—and will forward them as soon as they are obtained; but I fear the registers after all the pains of the Board—and all the assistance I can give them—will be very defective. Our circuitous & complex system is much opposed to accuracy—and from the information I have received—I am apprehensive there will be a necessity for alterations in many commissions that have been issued in the line of Capts. & Subalterns.
        With respect to the case of Lieut. Col. Adams—It appears by the Copy of the Maryland Arrangement which I have, that he is the 1st Lieut. Col.—& Col. Stone resigned the 1st of August 1779—As to Col. Richardsons resignation it has been made contrary to rule & I was never able to ascertain it till within a few days. It took place the 22d of Octor. It will probably be necessary for Lt Col. Adams to receive the approbation of his State for his promotion. At any rate it does not depend on me—tho I know he is the 1st Lt Col. in the Maryland Line, according to the late arrangement, and that he is an Officer of merit.
        In my Letter of the 1st of Octor I transmitted the corrected Arrangement of the Virginia Line and requested such

Commissions as were wanted. The Officers are very pressing for them—and I hope they will receive them before they go to the Southward.
        On the 1st Inst. I recd the Boards letter of the 22d Ulto. Mine of the 23d which must have come to hand long since—will have informed them, that necessity had compelled a distribution of Cloathing to take place—and decided the point with respect to the Coats delivered for the Pennsylvania Troops. I cannot however forbear observing, that I differ widely with the Council when they say there was no just reason for discontent on account of the delivery—and intimate that the uneasiness was merely groundless. The Paragraph of my letter on this subject in answer to the Boards of the 28th of Octor and their subsequent correspondence with the Council, marked the causes of discontent so strongly that I hoped they would have been conclusive and satisfactory to all who saw them. I have the honor to be &c.
        
          G.W.
        
      